DETAILED ACTION
This office action is responsive to the amendment filed 11/24/2021.  Claims 49-60, 65, and 74-77 remain pending and under prosecution.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “an inertial measurement unit” in Claim 55.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 49-54, 57-60, 65, and 74-77 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kelly et al (US Pub No. 20010032059) in view of Davidson (WO 0219956 A2), Jacobsen et al (US Pat No. 6160478), and Najafi et al (US Pat No. 8206325).

In regard to Claim 49, Kelly et al disclose a motion analysis system comprising:
at least one sensor 72 configured to detect torso motion over time, the at least one sensor comprising:

a wireless transmitter 86, best seen in Figure 5; and 
a controller 78 configured to;
receive data from the at least one sensor to process the data to identify, in real-time, the occurrence of a fall of the individual (abst, 0076), and
upon identifying the occurrence of the fall, control the wireless transmitter to send a notification regarding the occurrence of the fall (abst, 0104-0105, 0142).

However, Kelly et al do no expressly disclose at least on gyroscope, the sensor disposed in a belt, garment, or harness at a waist of the individual; the accelerometer is a three-axis accelerometer to detect acceleration in three orthogonal directions; and to determine whether the individual fails to rise within a prescribed period of time after the fall has occurred and sending a notification based on said determination.
It is noted that Kelly et al disclose that the sensor may be attached to the waist of the individual but does not discuss how (Col.11: 53-58; 0089 in publication).

Davidson teach that it is well-known in the art to provide an analogous fall detector including at least one accelerometer and gyroscope to effectively analyze the user’s movement for falls (abst, p.6, line 1-10).  Davidson also teaches real-time identification of the occurrence of a fall due to sampling movements every 0.3 msec (p.6 line 21-24).  Davidson also the fall 
Jacobsen et al teach that it is well-known in the art to use a three dimensional accelerometer 58 to effectively measure acceleration in all directions to better detect a fall of the patient (Col.5: 25-43; Col.6: 45-67).
Najafi et al teach that it is well-known in the art to determine a fall has occurred when the individual fails to rise within a prescribed period of time after the fall has occurred – long duration rest or multiple unsuccessful postural transitions, which indicate a fall is “serious – and sending a notification based on said determination, to identify said fall, best seen in Figure 8 (Col.12: 1-6).  Najafi et al also teach that the sensor for determining said fall conditions is an accelerometer positioned on the user’s torso, best seen in Figure 1a-b (Col.5: 21-61).

Regarding Claim 58, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Therefore, it would have been obvious to one of ordinary skill in the art at the invention was made to modify Kelly et al such that the fall detection system includes at least one gyroscope and an additional gyroscope or multiple accelerometers as taught by Davidson to enhance the invention by enabling more precise and accurate detection of the fall due to more data from diversity of motion sensors, wherein it is obvious to a skilled artisan to have more than one gyroscope or accelerometer to enhance the device by providing a plurality of gyroscopes or accelerometers, wherein having a plurality of accelerometers to each detect one 
It would also have been obvious to one of ordinary skill in the art at the invention was made to modify Kelly et al such that the sensor is disposed in a belt, garment, or harness at a waist of the individual as taught by Davidson and already suggested by Kelly et al, as an equally as effective location for the sensor on the individual.
It would also have been obvious to one of ordinary skill in the art at the invention was made to modify Kelly et al to have the accelerometer as a three-axis accelerometer to detect acceleration in three orthogonal directions as taught by Jacobsen et al to enable the accelerometer to effectively measure acceleration in all directions to better detect the individual’s movement and falls.
It would also have been obvious to one of ordinary skill in the art at the invention was made to have the controller of Kelly et al determine a fall has occurred when the individual fails to rise within a prescribed period of time after the fall has occurred, and then to send a notification regarding the occurrence of the fall when the individual has failed to rise as taught by Najafi et al, to effectively enable the device to determine if the fall is serious and avoid false positive alarms due to the inclusion of the time period, wherein the combination of Najafi et al with Kelly et al and Davidson thus teach the fall determination from the data of the sensor disposed in the belt, garment, or harness, since all the references teach the sensor disposed on the user’s body and Davidson teachings make obvious the inclusion of the belt, garment, or harness as elaborated above.


51.    Kelly et al in combination with Jacobsen et al disclose the at least one sensor is further configured to detect an acceleration of each of pitch, roll, and yaw of the torso, and a vertical acceleration of the torso referenced to gravity (0096, 0150 Kelly et al).
52.    Kelly et al in combination with Jacobsen et al disclose the at least one sensor is further configured to detect a velocity of each of pitch, roll, and yaw of the torso, and a vertical velocity of the torso (0027, 0036 Kelly et al).
53.    Kelly et al disclose the at least one sensor is further configured to detect a total acceleration of the torso when the sensor is attached to the torso (abst).  Also see Davidson et al.
54.    Kelly et al disclose wherein the at least one sensor is further configured to detect a trajectory of the torso (0027, 0076-0077).  Also see Davidson et al.
57.    Kelly et al disclose the controller is further configured to determine that a descending motion of the torso, referenced to gravity, that is greater than one standard deviation beyond one or more of the normal parameters is a fall of an individual (0027, 0036, 0096, 0077, 0101-0103, 0115, 0116, 0120, 0150, 0154, 0162).
59.    Kelly et al disclose the at least one orientation sensor is configured for wireless communication with the controller, best seen in Figure 5.
60.    Kelly et al in combination with Davidson disclose the controller is capable and thus configured to identify, in real-time, the occurrence of a fall-in-progress from a standing state, a standing-to-seated transition or a seated-standing transition based on deviations beyond 

In regard to Claim 65, Kelly discloses a motion analysis system comprising:
at least one sensor 72 configured to detect torso motion overtime such as when it is attached to the torso, best seen in Figure 5; 
	a wireless transmitter 86, best seen in Figure 5;
a controller 78 configured to receive data from the at least one sensor, the controller programmed to process the data to identify the occurrence of a fall (abst, 0076); and
upon identifying the occurrence of the fall, control the wireless transmitter to send a notification regarding the occurrence of the fall (abst, 0104-0105, 0142).
However, Kelly does not expressly disclose the sensor disposed in a belt, garment, or harness at a waist of the individual and to determine whether the individual fails to rise within a prescribed period of time after the fall has occurred and sending a notification based on said determination.
It is noted that Kelly et al disclose that the sensor may be attached to the waist of the individual but does not discuss how (Col.11: 53-58).

Davidson teach that it is well-known in the art to provide an analogous fall detector including at least one accelerometer and gyroscope to effectively analyze the user movement 
Najafi et al teach that it is well-known in the art to determine a fall has occurred when the individual fails to rise within a prescribed period of time after the fall has occurred – long duration rest or multiple unsuccessful postural transitions, which indicate a fall is “serious – and sending a notification based on said determination, to identify said fall, best seen in Figure 8 (Col.12: 1-6).  Najafi et al also teach that the sensor for determining said fall conditions is an accelerometer positioned on the user’s torso, best seen in Figure 1a-b (Col.5: 21-61).
Claim 76-77, Najafi et al disclose the determination that the individual has failed to rise is based on the at least one sensor indicating a failure of the individual to show upward acceleration of a forward-pitched torso -- long duration rest or multiple unsuccessful postural transitions, best seen in Figure 8 (Col.12: 1-6).

It would have been obvious to one of ordinary skill in the art at the invention was made to modify Kelly et al such that the sensor is disposed in a belt, garment, or harness at a waist of the individual as taught by Davidson and already suggested by Kelly et al, as an equally as effective location for the sensor on the individual.
It would also have been obvious to one of ordinary skill in the art at the invention was made to have the controller of Kelly et al determine a fall has occurred when the individual fails to rise within a prescribed period of time after the fall has occurred, and then to send a 

Claim 74-75: Kelly et al in combination with Davidson, Jacobsen et al, and Najafi et al make obvious the controller is configured to determine that the individual fails to rise within the prescribed period of time after the fall when the individual fails to show upward acceleration of a forward-pitched torso within the prescribed period of time after the fall.  Since Kelly et al and/or Davidson with Jacobsen et al disclose determining the fall using at least one accelerometer and gyroscope as modified in the manner above and Kelly et al when modified with Davidson determines positions of the torso (0096, 0150 Kelly et al), and since Dwight et al disclose that sensors can determine that the individual fails to rise, since a skilled artisan would recognize that sitting to standing position can be measured from upward acceleration of a forward-pitched torso, an individual failing to exhibit such motion would thus fail to show said upward acceleration of a forward-pitched torso as set forth in the negative limitation.

s 55-56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kelly et al in view of Davidson, Jacobsen et al, and Najafi et al, further in view of US 20050033200 hereafter Soehren.
Kelly et al in view of Davidson, Jacobsen et al, and Najafi et al disclose the invention as claimed but do not expressly disclose an inertial measurement unit or magnetic field sensor.  Soehren teaches an IMU with a magnetometer located therein (paragraphs 6-9, and 33).  Soehren further teaches “In anticipation of the availability of extremely small, low-cost, and low-power inertial measurement units (IMUs) based on MEMS (Micro Electro-Mechanical System) technology, human-motion-based navigation algorithms utilizing gyroscopes, accelerometers, and magnetic sensors to accurately compute the position of personnel are being developed” (paragraph 6) and “With MEMS technology it is possible to build navigation systems including a GPS, inertial measurement unit (IMU), and magnetometer in packages small enough to be easily mounted on a belt or small pack and used as a personal navigation system” (paragraph 8).It would have been obvious to one of ordinary skill in the pertinent art at the time of the invention to modify the at least first and second sensor of Kelly et al as modified by Davidson, Jacobsen et al, and Najafi et al to include a MEMS IMU and magnetometer of Soehren in order to provide an extremely small, low-cost, low-power sensor that is easily mounted on a belt or small pack.




Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Najafi et al has been set forth to teach the new limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791


                                                                                                                                                                                                      
/DEVIN B HENSON/Primary Examiner, Art Unit 3791